DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s reply filed 12/29/2020 has been entered and fully considered. Claims 1, 3-7, 11 and 12 are pending, none of which are currently amended. Claims 2 and 8-10 are cancelled. 
The previous rejections under 35 USC 103 are maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015787 A1 (Oh) in view of US 2014/0017581 A1 (Drouhault).

    PNG
    media_image1.png
    272
    434
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    298
    371
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    252
    282
    media_image3.png
    Greyscale

Regarding claim 1, Oh discloses a humidifier integrated fuel cell stack (hollow fiber membrane module 100, 200 installed in a fuel cell system) [0049], comprising a plurality of unit cells including a fuel electrode and an air electrode, a stack module in which the plurality of unit cells are stacked (a plurality of unit cells including a fuel electrode and an air electrode stacked in a stack module are implicit in a fuel cell, especially fuel cells for transportation systems) [0002], [0003], a humidifier (hollow fiber membrane module 100, 200) [0034],[0050] having a predetermined space (inflow space S1, outflow space S2) formed therein [0056], and provided 
Oh does not disclose that the humidifier is a manifold block, disposed at one end of the stack module in a direction in which the plurality of unit cells are stacked, and arranged and configured such that air discharged from the air electrode flows directly into the predetermined space of the manifold block without external pipe. Drouhault however teaches a fuel cell comprising a stack of cells provided between two end plates and comprising a casing (manifold block) secured to one end of the end plates wherein is accommodated a humidifying device, because it reduces the overall space [0010], [0011], and wherein reducing the number and volume of pipes by making connections directly through the end plate facilitates the accessibility to different elements of the fuel cell [0070], [0090]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the humidifier of Oh 
Regarding claim 3, Oh further discloses that a first end of the hollow fiber bundle (hollow fiber membrane bundle 120) is connected to the air inlet (fluid port 151), and a second end of the hollow fiber bundle 120 is connected to a supply hole (fluid port 151’) for communicating a supply channel (path P2) for guiding the air (fluid to be humidified) to the air electrode with the predetermined space S1, S2 [0003], [0066]. See Figs. 2, 5. It would have been obvious in the combination with Drouhault to dispose the second end of the hollow fiber bundle adjacent to the air electrode in the direction in which the plurality of unit cells are stacked, for the most space efficient connection thereto. 
Regarding claim 4, Oh further teaches that the first end of the hollow fiber bundle (hollow fiber membrane bundle 120) is sealed and fixed (by potting part 140, 240) to the air inlet (fluid port 151 in housing cover 150) so that the air supplied through the air inlet 151 does not leak into the predetermined space S1, S2 (hermetically sealed), and the second end of the hollow fiber bundle 120 is sealed and fixed (by potting part 140’, 240’) to the supply hole (fluid port 151’ in housing cover 150’) so that the air in the hollow does not leak into the predetermined space S1, S2 (hermetically sealed) [0047], [0049], [0052], [0053]. See Figs. 2, 5.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Regarding claim 11, Oh further discloses that the support member (partitioning part 130, hollow fiber membrane cartridges 160, 160’) comprises a support wall  (partitioning part 130) protruding from at least one of internal surfaces (housing 110) defining the predetermined space S1, S2 and supporting the hollow fiber bundle (hollow fiber membrane bundle 120) [0039]. See Fig. 5.
Regarding claim 12, Oh further discloses that the air outlet (outlet 112) is positioned to allow the air discharged from the air electrode (humidifying fluid) to flow across the humidifying member (hollow fiber membrane bundle 120) in the predetermined space S1, S2 and be discharged to the outside of the manifold block [0066]. See Fig. 5.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015787 A1 (Oh) in view of US 2014/0017581 A1 (Drouhault), as applied to claims 1, 3, 4, 6, 7, 11 and 12 above, and further in view of US 2011/0000842 A1 (Takagi).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. In response to applicant's arguments that in Drouhault the fuel cell inlet and outlet sides are arranged on opposite sides of the stack, and the discharged air recirculates through an external pipe, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Drouhault is not relied on for the specific configuration of its fuel cell stack, but merely for the teaching to integrate a humidifier directly to a fuel cell stack with connections through a plate. In making the combination, it would have been obvious to one of ordinary skill in the art to integrate both the air inlet and the air outlet directly to the fuel cell stack without external pipes, on the same end of the stack, because in Oh the air inlet 111 and air outlet 112 are disposed adjacent to each other on the same side of the humidifier (see Figs. 2, 5). In other words, if a fuel cell stack were disposed directly adjacent to the air outlet 112 of the humidifier of Oh, i.e., on the top side of the humidifier as shown in Oh’s Fig. 5, so as to directly integrate the air outlet of the humidifier with the inlet for air of the fuel cell, as taught by Drouhault, the same end of the fuel cell stack would also be directly adjacent to the air inlet 111, and thus it would have been obvious to arrange the outlet for air of the fuel cell at that position. This configuration is further supported by the teaching of Drouhault, which provides the motivation to remove external pipes and make connections directly through the plate 6.1 connecting the fuel cell stack and the humidifier, so that the number and volume of pipes are reduced, because the accessibility to different elements of the fuel cell is facilitated and an overall space is reduced (see paragraphs [0010], [0070], [0090]). Furthermore, it would have been well within the ordinary skill in the art to be able to arrange fuel cell inlets and outlets at desired positions, including with both the inlet for the air and the outlet for the air on the same end of the stack. Therefore, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727